Citation Nr: 1237068	
Decision Date: 10/25/12    Archive Date: 11/09/12

DOCKET NO.  06-25 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic hypertension.  

2.  Entitlement to service connection for a chronic heart disorder to include heart palpations, chest pain, and sinus tachycardia.  

3.  Entitlement to service connection for a chronic disability manifested by dizziness.  

4.  Entitlement to service connection for a chronic gastrointestinal disorder to include a hiatal hernia and gastroesophageal reflux disease (GERD).  

5.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's chronic adjustment disorder with a recurrent major depressive disorder and a generalized anxiety disorder for the period prior to April 15, 2005.  

6.  Entitlement to a disability evaluation in excess of 30 percent for the Veteran's chronic adjustment disorder with recurrent major depressive disorder and generalized anxiety disorder for the periods between April 15, 2005, and September 6, 2005, and October 1, 2005, and December 29, 2010.  

7.  Entitlement to a disability evaluation in excess of 70 percent for the Veteran's chronic adjustment disorder with recurrent major depressive disorder and generalized anxiety disorder for the period on and after December 30, 2010.  

8.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from June 1986 to April 1991 and from July 1995 to July 2003.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Nashville, Tennessee, Regional Office (RO) which, in pertinent part, established service connection for an adjustment disorder; assigned a 10 percent evaluation for that disability; effectuated the award as of September 24, 2004; and denied service connection for spina bifida occulta, swelling of the legs and the feet, hemorrhoids, frequent urination, unexplained weight gain, high blood pressure, dizzy spells, sinus tachycardia, a hiatal hernia, and GERD, and.  In August 2005, the RO denied a TDIU.  In November 2005, the RO granted a temporary total evaluation for the Veteran's adjustment disorder under the provisions of 38 C.F.R. § 4.29 for the period from September 7, 2005, to September 30, 2005.  In April 2006, the RO increased the evaluation for the Veteran's adjustment disorder from 10 to 30 percent and effectuated the award as of April 14, 2005.  

In October 2010, the Board denied service connection for a chronic disorder manifested by weight gain and remanded the issues of service connection for a lumbar spine disorder to include low back pain and strain, bilateral lower extremity edema, hemorrhoids, a urinary disorder to include urinary frequency, a heart disorder to include sinus tachycardia and hypertension, a chronic disorder manifested by dizzy spells, and residuals of a hiatal hernia and GERD and the evaluation of the Veteran's adjustment disorder to the RO for additional action.  

In May 2011, the Appeals Management Center (AMC) granted service connection for lumbosacral spine facet arthropathy; assigned a 10 percent evaluation for that disability; granted service connection for hemorrhoids; assigned a noncompensable evaluation for that disability; granted service connection for urinary frequency with urinary leakage; assigned a 20 percent evaluation for that disability; and effectuated the awards as of September 27, 2004.  In May 2012, the AMC granted service connection for both right leg varicose veins with edema and left leg varicose veins with edema; assigned 10 percent evaluations for those disabilities; effectuated the awards as of September 27, 2004; recharacterized the Veteran's service-connected psychiatric disability as a chronic adjustment disorder with a recurrent major depressive disorder and a generalized anxiety disorder; assigned a 70 percent evaluation for that disability; and effectuated the award as of December 30, 2010.  

The Board has reframed the issues of service connection for a heart disability, hiatal hernia residuals, and GERD as entitlement to service connection for chronic hypertension, service connection for a chronic heart disorder to include heart palpitations, chest pain, and sinus tachycardia; and service connection for a chronic gastrointestinal disorder to include a hiatal hernia and GERD in accordance with the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Board has reviewed both the Veteran's physical claims files and her "Virtual VA" file so as to insure a total review of the evidence.  

This appeal is REMANDED to the RO via the AMC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on her part.  

In November 2005, the Veteran submitted a written statement which may be reasonably construed as a request for service connection for chronic chemical exposure residuals.  The issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it.  This issue is referred to the RO for appropriate action.  


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  

In addressing the issues of service connection for both chronic hypertension and a chronic heart disorder, the Board finds that the clinical documentation of record is in apparent conflict as to whether the Veteran's chronic hypertension is related to her in-service elevated blood pressure readings and whether she has a chronic heart disorder.  The Veteran's service treatment records reflect that she exhibited elevated blood pressure readings and complained of cardiac symptoms.  The report of a July 2000 naval physical evaluation states that the Veteran presented a history of "high blood pressure during 1st pregnancy."  Naval clinical documentation dated in January 2003 conveys that the Veteran complained of heart palpations and fluttering of one and one-half years' duration.  An assessment of "palps" was advanced.  A contemporaneous Holter monitor evaluation advanced an impression of "patient reported fast [heart rate] corresponding to sinus tachycardia."  A December 2002 treatment states that the Veteran complained of "squeezing chest pain" and exhibited a blood pressure reading of 143/95.  The report of her April 2003 physical examination for service separation states that the Veteran presented a history of "high blood pressure during 1st pregnancy 88" and "chest pains from stress caused to have arrhythmia and irregular heartbeat."  On examination, the Veteran was found to exhibit a blood pressure reading of 104/66 and no cardiovascular abnormalities.  

The report of a December 2004 VA examination for compensation purposes notes that the Veteran was diagnosed with a "history of chest pain, palpations, and dizzy spells -resolved per patient report" and a "history of elevated blood pressure."  The examiner clarified that "based on the available [blood pressure] readings, diagnosis of sustained hypertension is not supported currently."  The report of a November 2010 VA examination for compensation purposes states that the Veteran has "a history of hypertension for approximately 10 years" and "no history of dizziness or syncope."  The Veteran was diagnosed with chronic hypertension.  

In turning to the issue of service connection for a chronic gastrointestinal disorder, the record is also in apparent conflict as to whether the Veteran's chronic gastrointestinal disabilities are related to her in-service gastrointestinal symptoms.  The report of her April 2003 physical examination for service separation states that the Veteran complained of multiple gastrointestinal (GI) symptoms.  On examination, the Veteran was found to have no GI abnormalities.  The report of the December 2004 VA examination for compensation purposes states that a contemporaneous upper gastrointestinal series revealed findings consistent with both a hiatal hernia and GERD.  The report of a November 2010 VA examination for compensation purposes states that "there seems to be a history of GERD, however, that seems to be asymptomatic at this time."  

The Veteran was last afforded a VA psychiatric evaluation in December 2010.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that further VA evaluation would be helpful in resolving the issues raised by the instant appeal.  

Clinical documentation dated after August 2011 is not of record.  VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In April 2005, the Veteran filed a claim for a TDIU.  In August 2005, the RO denied a TDIU.  While the Veteran has not submitted a notice of disagreement with the denial, the Court has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she provide information as to all treatment of her chronic hypertension, dizziness, and gastrointestinal disabilities; claimed chronic heart disorder; and service-connected psychiatric disability after August 2011, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran and not already of record, including that provided after August 2011.  

3.  Then schedule the Veteran for a VA cardiovascular examination for compensation purposes conducted by a physician, if possible, to address the current nature and etiology of her chronic hypertension and claimed chronic heart disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If no chronic heart disorder is diagnosed, the examiner should specifically state that fact.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's chronic hypertension and any identified chronic heart disorder had its onset during active service; is related to her in-service elevated blood pressure readings, heart palpations, and/or chest pain; otherwise originated during active service; and/or is due to or the result of her service-connected disabilities and/or increased in severity beyond its natural progression due to such disabilities.  

All relevant medical records, including the claims folders, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  Then schedule the Veteran for a VA gastrointestinal examination for compensation purposes conducted by a physician, if possible, to address the current nature and etiology of her chronic gastrointestinal disabilities.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified chronic gastrointestinal disability had its onset during active service; is related to the Veteran's in-service gastrointestinal complaints; otherwise originated during active service; and/or is due to or the result of her service-connected disabilities and/or increased in severity beyond its natural progression due to such disabilities.  

All relevant medical records, including the claims folders, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

5.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and severity of her psychiatric disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should express an opinion as to the impact of the Veteran's service-connected psychiatric disability alone on her vocational pursuits.  

All relevant medical records, including the claims folders, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

6.  After the requested examinations have been completed, the examination reports should be reviewed to ensure that they are in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.  

7.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

